DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/589,325 filed on 10/01/2019. Claims 1-9 have been examined. 

Information Disclosure Statement
The information disclosure statement filed 5/1/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a English language copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "An obstacle positioning method, comprising:
determining installation positions of at least two detectors on a vehicle, and respective detection areas of the detectors;
determining an overlapping area of the detection areas of the detectors; and
if determining that an obstacle is located in the overlapping area, determining a position of the obstacle according to the installation positions of the detectors forming the overlapping area."
This language is vague and indefinite for at least the following reasons:
Conditional Use: It is unclear whether the step "if determining that an obstacle is located in the overlapping area, determining a position of the obstacle according to the installation positions of the detectors forming the overlapping area," necessarily occurs, or whether this language is directed toward a 
Claims 2-4 and 9 are further rejected as depending on this claim.

Claim 4 recites: "The obstacle positioning method according to claim 1, further comprising:
determining at least one non-overlapping area of the detection areas of the detectors according to the overlapping area and the respective detection areas of the detectors;
if determining that the obstacle is located in a non-overlapping area, determining the non-overlapping area in which the obstacle is located, as a position area of the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

Claim 5 recites: "An obstacle positioning device, comprising:
at least two detectors installed on a vehicle, wherein each detector has a detection area;
one or more processors; and
a memory for storing one or more programs;
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
determine installation positions of the at least two detectors, and respective detection areas of the detectors, and to determine an overlapping area of the detection areas of the detectors; and
if it is determined that an obstacle is located in the overlapping area, determine a position of the obstacle according to the installation positions of the detectors forming the overlapping area."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Means-Plus-Function Language: Claim limitation “a memory for storing one or more programs” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not 
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“a memory for storing one or more programs;”
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
determine installation positions of the at least two detectors, and respective detection areas of the detectors, and to determine an overlapping area of the detection areas of the detectors; and
if it is determined that an obstacle is located in the overlapping area, determine a position of the obstacle according to the installation positions of the detectors forming the overlapping area."
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Conditional Use: It is unclear whether the step "if it is determined that an obstacle is located in the overlapping area, determine a position of the obstacle according to the installation positions of the detectors forming the 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An obstacle positioning device, comprising:
at least two detectors installed on a vehicle, wherein each detector has a detection area;
one or more processors; and
a memory [intended for storing one or more programs];
wherein the one or more programs are executed by the one or more processors to enable the one or more processors[, wherein the one or more processors are intended to:

if it is determined that an obstacle is located in the overlapping area, determine a position of the obstacle according to the installation positions of the detectors forming the overlapping area]."
Claims 6-8 are further rejected as depending on this claim.

Claim 6 recites: "The obstacle positioning device according to claim 5, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
depict a body frame according to a contour of the vehicle, and mark the detectors in the body frame;
establish a coordinate system with a middle point of a rear axle of the vehicle as an origin, and determine boundary coordinates of the detection areas of the detectors in the established coordinate system; and
determine the overlapping area according to the boundary coordinates of the detection areas of the detectors."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 5 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
[, wherein the one or more processors are intended to:
depict a body frame according to a contour of the vehicle, and mark the detectors in the body frame;
establish a coordinate system with a middle point of a rear axle of the vehicle as an origin, and determine boundary coordinates of the detection areas of the detectors in the established coordinate system; and
determine the overlapping area according to the boundary coordinates of the detection areas of the detectors]."

Claim 7 recites: "The obstacle positioning device according to claim 5, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
calculate, in the coordinate system, coordinates of the installation positions of the detectors associated with the overlapping area; and
calculate coordinates of the position of the obstacle, based on the coordinates of the installation positions of the associated detectors, a distance between the associated detectors, and a distance between each of the detectors and the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 5-6 above. 

"The obstacle positioning device according to claim 5, wherein the one or more programs are executed by the one or more processors to enable the one or more processors[, wherein the one or more processors are intended to:
calculate, in the coordinate system, coordinates of the installation positions of the detectors associated with the overlapping area; and
calculate coordinates of the position of the obstacle, based on the coordinates of the installation positions of the associated detectors, a distance between the associated detectors, and a distance between each of the detectors and the obstacle]."

Claim 8 recites: "The obstacle positioning device according to claim 5, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
determine at least one non-overlapping area of the detection areas of the detectors according to the overlapping area and the respective detection areas of the detectors, and if it is determined that the obstacle is located in a non-overlapping area, determine the non-overlapping area in which the obstacle is located, as a position area of the obstacle.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 5-7 above. 

"The obstacle positioning device according to claim 5, wherein the one or more programs are executed by the one or more processors to enable the one or more processors[, wherein the one or more processors are intended to:
determine at least one non-overlapping area of the detection areas of the detectors according to the overlapping area and the respective detection areas of the detectors, and if it is determined that the obstacle is located in a non-overlapping area, determine the non-overlapping area in which the obstacle is located, as a position area of the obstacle].”

Claim 9 recites: “A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to implement the method of claim 1.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite as the scope and nature of the claim is unclear. Namely, it is unclear whether the current claim is directed to a non-transitory computer-readable storage medium, or a method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2017-0077314 A. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claim 1, Lee discloses an obstacle positioning method (see e.g. at least Abstract, Fig. 4-5, and related text), comprising:
determining installation positions of at least two detectors on a vehicle, and respective detection areas of the detectors (see e.g. at least ¶ 75-77, Fig. 2, and related text);
determining an overlapping area of the detection areas of the detectors (id.); and


Regarding claim 4, Lee discloses:
determining at least one non-overlapping area of the detection areas of the detectors according to the overlapping area and the respective detection areas of the detectors (see e.g. at least ¶ 57, 77, 107, Fig. 2, and related text);
if determining that the obstacle is located in a non-overlapping area, determining the non-overlapping area in which the obstacle is located, as a position area of the obstacle (id.).

Regarding claim 5, Lee discloses an obstacle positioning device (see e.g. at least Abstract, Fig. 1-3, and related text), comprising:
at least two detectors installed on a vehicle, wherein each detector has a detection area (e.g. at least ultrasonic sensors US1-US4, see e.g. at least ¶ 75-77, Fig. 2, and related text);
one or more processors (e.g. at least sensor unit 100, object detection unit 200, collision determination unit 300, vehicle control unit 400, emergency control unit 410, see e.g. at least ¶ 53, Fig. 1, and related text); and
a memory [intended for storing one or more programs] (e.g. at least computer readable recording medium, ROM, RAM, CD-ROM, magnetic tape, floppy disk, optical data storage device, carrier wave, see e.g. at least ¶ 125);

determine installation positions of the at least two detectors, and respective detection areas of the detectors (see e.g. at least ¶ 75-77, Fig. 2, and related text), and to determine an overlapping area of the detection areas of the detectors (id.); and
if it is determined that an obstacle is located in the overlapping area, determine a position of the obstacle according to the installation positions of the detectors forming the overlapping area (id.)].

Regarding claim 7, Lee discloses that the one or more programs are executed by the one or more processors to enable the one or more processors[, wherein the one or more processors are intended to:
calculate, in the coordinate system, coordinates of the installation positions of the detectors associated with the overlapping area (see e.g. at least ¶ 107-119, Fig. 2, and related text); and
calculate coordinates of the position of the obstacle, based on the coordinates of the installation positions of the associated detectors, a distance between the associated detectors, and a distance between each of the detectors and the obstacle (see e.g. at least ¶ 86, 107, 122, Fig. 2, 5, and related text)].

claim 8, Lee discloses that the one or more programs are executed by the one or more processors to enable the one or more processors[, wherein the one or more processors are intended to:
determine at least one non-overlapping area of the detection areas of the detectors according to the overlapping area and the respective detection areas of the detectors (see e.g. at least ¶ 57, 77, 107, Fig. 2, and related text), and if it is determined that the obstacle is located in a non-overlapping area, determine the non-overlapping area in which the obstacle is located, as a position area of the obstacle (id.)].

Regarding claim 9, Lee discloses a non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, causes the processor to implement the method of claim 1 (see e.g. at least ¶ 75-77, 125, Fig. 1-2, and related text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pampus (US 9,910,149).
claim 2, Lee discloses that the determining an overlapping area of the detection areas of the detectors (see e.g. at least ¶ 75-77, Fig. 2, and related text) comprises:
depicting a body frame according to a contour of the vehicle (id.), and marking the detectors in the body frame (id.);
determining boundary coordinates of the detection areas of the detectors in an established coordinate system (see e.g. at least ¶ 77, 81, Fig. 2, and related text); and
determining an overlapping area according to the boundary coordinates of the detection areas of the detectors (see e.g. at least ¶ 76-81, Fig. 2, and related text).
Additionally, Pampus teaches limitations not expressly disclosed by Lee including namely: establishing a coordinate system with a middle point of a rear axle of a vehicle as an origin (see e.g. at least 2:31-45, Fig. 1, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Lee by establishing a coordinate system with a middle point of a rear axle of the vehicle as an origin as taught by Pampus in order to detect objects in a timely manner in order to prevent imminent collision with objects in the path of course characterizing the trajectory of an own vehicle (Pampus: 1:58-62, 5:11-20).

Regarding claim 3, Modified Lee teaches that the determining a position of the obstacle according to the installation positions of the detectors forming the overlapping area comprises:

calculating coordinates of the position of the obstacle, based on the coordinates of the installation positions of the associated detectors, a distance between the associated detectors, and a distance between each of the associated detectors and the obstacle (Lee: see e.g. at least ¶ 86, 107, 122, Fig. 2, 5, and related text).

Regarding claim 6, Lee discloses that the one or more programs are executed by the one or more processors to enable the one or more processors[, wherein the one or more processors are intended to:
depict a body frame according to a contour of the vehicle (see e.g. at least ¶ 75-77, Fig. 2, and related text), and mark the detectors in the body frame (id.);
determine boundary coordinates of the detection areas of the detectors in the established coordinate system (see e.g. at least ¶ 77, 81, Fig. 2, and related text); and
determine the overlapping area according to the boundary coordinates of the detection areas of the detectors (see e.g. at least ¶ 76-81, Fig. 2, and related text)].
Additionally, Pampus teaches limitations not expressly disclosed by Lee including namely: establish a coordinate system with a middle point of a rear axle of a vehicle as an origin (see e.g. at least 2:31-45, Fig. 1, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Lee by establishing a coordinate system with a middle point of a rear axle of the vehicle as an origin as taught by Pampus in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662